UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   20 Cr. 681 (JPC)
                                                                       :
MARIANNA LEVIN, TETYANA GOLYAK, ELENA :                                        ORDER
LOKSHIN, SVITLANA ROHULYA, MARINA ZAK,                                 :
ALINA KUPTSOVA, MALIHA IJAZ, MAKHINBONU :
NARZULLAEVA, NATALYA SHVARTS, INNA                                     :
GEKELMAN, RAMILA SARDAROVA, and DILDORA :
MARUPOVA,                                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of the Government’s letter requesting, on behalf of all parties, to

adjourn the pretrial conferences scheduled for May 25 and May 26, 2021 for approximately sixty

days. Dkt 148. The parties’ request is granted. The conferences scheduled for May 25, 26, and 27,

2021 are adjourned.          The Court will hold a conference for Defendants Gekelman, Shvarts,

Narzullaeva, and Golyak on July 26, 2021 at 2:00 p.m. The Court will hold a conference for

Defendants Rohulya, Kuptsova, Levin, and Zak on July 26, 2021 at 3:00 p.m. The Court will hold a

conference for Defendants Marupova, Ijaz, Lokshin, and Sardarova on July 26, 2021 at 4:00 p.m.

The conferences will be held in Courtroom 12D of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY.

        Time is excluded pursuant to the Speedy Trial Act from May 27, 2021 until July 26, 2021

pursuant to 18 U.S.C. § 3161(h)(7) for the reasons set forth in the Government’s letter. Specifically,

the Court finds that such exclusion would be in the interests of justice because it will allow the
Defendants time to review the extensive discovery and consider motions, and will allow the parties

time to continue discussions regarding pretrial dispositions.

       SO ORDERED.

Dated: May 24, 2021                                __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                         United States District Judge




                                                  2
